Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing September 15, 2008 BNY MELLON FUNDS TRUST BNY Mellon Large Cap Stock Fund, BNY Mellon Income Stock Fund, BNY Mellon Mid Cap Stock Fund, BNY Mellon Small Cap Stock Fund, BNY Mellon U.S. Core Equity 130/30 Fund, BNY Mellon International Fund, BNY Mellon Emerging Markets Fund, BNY Mellon Bond Fund, BNY Mellon Intermediate Bond Fund, BNY Mellon Short-Term U.S. Government Securities Fund, BNY Mellon National Intermediate Municipal Bond Fund, BNY Mellon National Short-Term Municipal Bond Fund, BNY Mellon Pennsylvania Intermediate Municipal Bond Fund, BNY Mellon Massachusetts Intermediate Municipal Bond Fund, BNY Mellon Balanced Fund, BNY Mellon Money Market Fund and BNY Mellon National Municipal Money Market Fund Supplement to Statement of Additional Information dated December 31, 2007, as revised, February 7, 2008 The following information supplements and supersedes any contrary information contained in the Trusts Statement of Additional Information: Effective September 15, 2008, the following persons are additional Trustees of the Trust: Name (Age) Principal Occupation Other Board Memberships and Position with Trust During Past 5 Years Affiliations (Since) John R. Alchin (60) Retired since 2007 Big Brothers/Big Sisters of Southeastern Trustee Pennsylvania, Director Executive of Comcast Polo Ralph Lauren Corporation, a retail Corporation, a cable services provider, from 1990 to 2007, clothing and home furnishings including Executive Vice- company, Director President, Co-Chief Financial Philadelphia Museum of Art, Board Officer and Treasurer from Member 2002 to 2007 Metropolitan AIDS Neighborhood Nutrition Alliance, Board Member Kim D. Kelly (52) Consultant since 2005 Saint David's School, Trustee Trustee MCG Capital Corp., Director President, Chief Executive Officer and a Director of Arroyo Video Solutions, Inc., a video-on-demand technology company, from 2004 to 2005 Executive of Insight Communications Company, Inc., a cable services provider, from 1990 to 2003, including President from 2002 to 2003 and Chief Operating Officer from 1998 to 2003 The first sentence of the second paragraph under "The Funds' Investments, Related Risks and Limitations Certain Portfolio Securities Short-Selling" is deleted and replaced by the following: Normally, BNY Mellon U.S. Core Equity 130/30 Fund will hold short positions equal in value to approximately 30% of the Fund's assets; however, the Fund's short positions may range in value from approximately 25% to 35% of the Fund's assets. Effective July 1, 2008, The Bank of New York Mellon Corporation reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, the services previously provided to the Funds by Mellon Bank, N.A. and/or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. Any information in the statement of additional information (SAI) relating to these companies, or to The Bank of New York, now relates to The Bank of New York Mellon. The Bank of New York Mellon, One Wall Street, New York, New York 10286, now serves as custodian for the Funds investments pursuant to the same terms and conditions currently described in the SAI. The Bank of New York Mellon is an affiliate of The Dreyfus Corporation. Effective March 31, 2008, the name of the Trust changed to BNY Mellon Funds Trust and the name of each series of the Trust changed as set forth below. Old Series Name New Series Name Mellon Large Cap Stock Fund BNY Mellon Large Cap Stock Fund Mellon Income Stock Fund BNY Mellon Income Stock Fund Mellon Mid Cap Stock Fund BNY Mellon Mid Cap Stock Fund Mellon Small Cap Stock Fund BNY Mellon Small Cap Stock Fund Mellon U.S. Core Equity 130/30 Fund BNY Mellon U.S. Core Equity 130/30 Fund Mellon International Fund BNY Mellon International Fund Mellon Emerging Markets Fund BNY Mellon Emerging Markets Fund Mellon Bond Fund BNY Mellon Bond Fund Mellon Intermediate Bond Fund BNY Mellon Intermediate Bond Fund Mellon Short-Term U.S. Government BNY Mellon Short-Term U.S. Government Securities Fund Securities Fund Mellon National Intermediate Municipal BNY Mellon National Intermediate Municipal Bond Fund Bond Fund Mellon National Short-Term Municipal BNY Mellon National Short-Term Municipal Bond Fund Bond Fund Mellon Pennsylvania Intermediate BNY Mellon Pennsylvania Intermediate Municipal Bond Fund Municipal Bond Fund Mellon Massachusetts Intermediate BNY Mellon Massachusetts Intermediate Municipal Bond Fund Municipal Bond Fund Mellon Balanced Fund BNY Mellon Balanced Fund Mellon Money Market Fund BNY Mellon Money Market Fund Mellon National Municipal Money BNY Mellon National Municipal Money Market Fund Market Fund 2 September 15, 2008 BNY MELLON FUNDS TRUST BNY Mellon New York Intermediate Tax-Exempt Bond Fund BNY Mellon Intermediate U.S. Government Fund BNY Mellon International Appreciation Fund Supplement to Statement of Additional Information dated March 31, 2008 Effective September 15, 2008, the following persons are additional Trustees of the Trust: Name (Age) Principal Occupation Other Board Memberships and Position with Trust During Past 5 Years Affiliations (Since) John R. Alchin (60) Retired since 2007 Big Brothers/Big Sisters of Southeastern Trustee Pennsylvania, Director Executive of Comcast Polo Ralph Lauren Corporation, a retail Corporation, a cable services provider, from 1990 to 2007, clothing and home furnishings including Executive Vice- company, Director President, Co-Chief Financial Philadelphia Museum of Art, Board Officer and Treasurer from Member 2002 to 2007 Metropolitan AIDS Neighborhood Nutrition Alliance, Board Member Kim D. Kelly (52) Consultant since 2005 Saint David's School, Trustee Trustee MCG Capital Corp., Director President, Chief Executive Officer and a Director of Arroyo Video Solutions, Inc., a video-on-demand technology company, from 2004 to 2005 Executive of Insight Communications Company, Inc., a cable services provider, from 1990 to 2003, including President from 2002 to 2003 and Chief Operating Officer from 1998 to 2003 Effective July 1, 2008, The Bank of New York Mellon Corporation reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, the services previously provided to the Funds by Mellon Bank, N.A. and/or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. Any information in the statement of additional information (SAI) relating to these companies, or to The Bank of New York, now relates to The Bank of New York Mellon. The Bank of New York Mellon, One Wall Street, New York, New York 10286, now serves as custodian for the Funds investments pursuant to the same terms and conditions currently described in the SAI. The Bank of New York Mellon is an affiliate of The Dreyfus Corporation. 2
